DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zachary Smart on 06/23/2021.
Claims are amended as follows:
25 (Currently Amended) The apparatus of claim [[24]] 21, wherein the one or more power control factors includes a path loss compensation factor (a) for each of a plurality of uplink transmission beams.
28. (Cancelled)
29. (Cancelled)
30. (Cancelled)
32. (Cancelled) 	33. (Cancelled)
34. (Cancelled)

Allowable Subject Matter
Claims 21-23, 25-27, 35-37, 39 and 40 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

          
With respect to the allowed independent claim 21:
Jung (US 20130102345, hereinafter “Jung”), teaches
“An apparatus of a user equipment (UE) operable to configure uplink transmission power in a multi-beam system (as illustrated in FIG. 5, the MS receives the reference signal, which has been transmitted from the BS, through a plurality of reception beams having different directivity,….. and determines a transmission power of the selected transmission beam), the UE comprising:  one or more processors (inherent feature of a UE) configured to, decode, at the UE, higher level signaling received from a Base Station (BS) including one or more power control factors for corresponding ones of a plurality of uplink transmission beams (the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042]), estimate, at the UE, a path loss for corresponding ones of the plurality of uplink transmission beams (The MS may determine a path loss for each transmission/reception beam based on the reception strength of the reference signal and the control information received from the BS, Para. [0050]) and determine, at the UE, a transmission power of one or more of the plurality of uplink transmission beams as a function of the one or more decoded power control factors and the estimated path loss of the corresponding ones of the plurality of uplink transmission beams (The MS determines the transmission power of the transmission beam using at least one path loss values among path loss values for all transmission/reception beams, a reception power target value included in control information from a BS, a UL maximal transmission power, a UL transmission power adjustment value, and other UL power control values, Para. [0059]) and a memory interface configured to send to a memory one or more indicators of the determined transmission power of the corresponding ones of the plurality of uplink transmission beams (The storage unit 1040 stores various programs and data necessary for an operation of the MS, and stores control information received from the BS, Para. [0103]).”
Jeong et al. (US 20140315594, hereinafter “Jeong”), teaches, 
“wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
However, Jung and Jeong, whether taken alone or combination, do not teach or suggest the following novel features: “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid, the resource block power (Po) comprising a function of one or more of an interference, a thermal noise and a target signal interference noise ratio for each of the plurality of uplink transmission beams”, in combination with all the recited limitations of the claim 21.

With respect to the allowed independent claim 35:
Jung (US 20130102345, hereinafter “Jung”), teaches
 	“At least one non-transitory machine readable storage medium having instructions embodied thereon for a user equipment (UE) configured for uplink transmission power in a multi-beam system, the instructions when executed by one or more processors at the UE perform the following: decoding, at the UE, higher level signaling received from a Base Station (BS) including one or more power control factors for corresponding ones of a plurality of uplink transmission beams (the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042]), estimating, at the UE, a path loss for corresponding ones of the plurality of uplink transmission beams (The MS may determine a path loss for each transmission/reception beam based on the reception strength of the reference signal and the control information received from the BS, Para. [0050]) and  determining, at the UE, a transmission power of one or more of the plurality of uplink transmission beams as a function of the one or more decoded power control factors and the estimated path loss of the corresponding ones of the plurality of uplink transmission beams (The MS determines the transmission power of the transmission beam using at least one path loss values among path loss values for all transmission/reception beams, a reception power target value included in control information from a BS, a UL maximal transmission power, a UL transmission power adjustment value, and other UL power control values, Para. [0059])”. 
Jeong et al. (US 20140315594, hereinafter “Jeong”), teaches, 
“wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
However, Jung and Jeong, whether taken alone or combination, do not teach or suggest the following novel features: “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid, the resource block power (Po) comprising a function of one or more of an interference, a thermal noise and a target signal interference noise ratio for each of the plurality of uplink transmission beams”, in combination with all the recited limitations of the claim 35.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641